Citation Nr: 1525394	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary thromboembolism disease, to include as secondary to service-connected orthopedic disabilities.  

2.  Entitlement to a rating in excess of 20 percent prior to November 24, 2010, to a rating in excess of 20 percent from March 1, 2011, to April 8, 2014, and to a rating in excess of 20 percent as of August 1, 2014, for a low back disability.  

3.  Entitlement to a rating in excess of 10 percent prior to November 17, 2011, and a rating in excess of 20 percent as of November 17, 2011, for a right shoulder disability.  

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 1993 to January 1998 and from October 1999 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that during the course of the appeal, the Veteran has had surgery for a service-connected low back disability on two separate occasions.  Following the corrective surgeries, the Veteran required periods of convalescence and was assigned a temporary total disability rating for his low back disability for those periods.  The Board has limited its consideration of the issue of entitlement to an increased rating for a low back disability accordingly.


REMAND

The Board finds that additional development is required before the appeals are decided.  

With regard to the claim of entitlement to service connection for pulmonary thromboembolism disease, the Veteran has asserted that he has pulmonary thromboembolism disease as a result of a hereditary protein C deficiency.  However, he has asserted that the symptoms of his various service-connected orthopedic disabilities, such as immobility, cause him to have clots with greater frequency than he would had he not had those disabilities.  

A review of the record shows that the Veteran has not been provided a VA examination to determine the nature and etiology of the pulmonary thromboembolism disease.  In light of the Veteran's contention that service-connected disabilities make worsen the pulmonary thromboembolism disease, the Board finds that the Veteran should be provided a VA examination to determine whether pulmonary thromboembolism disease is aggravated by any service-connected disability.  

With regard to the claim of entitlement to an increased rating for a back disability, the Board notes that the Veteran underwent back surgery as recently as April 2014.  The Veteran's last VA examination of the spine was in November 2011.  The fact that the Veteran required additional corrective spinal surgery since the last VA examination is an indication that the severity of his disability has possibly increased since that time.  Therefore, the Veteran should be provided a VA examination to determine the current level of impairment resulting from the service-connected back disability.  That examination should also consider any neurologic component of the back disability, to include the right lower extremity radiculopathy.

With regard to the claim of entitlement to an increased rating for a right shoulder disability, the Board notes that a review of the record shows that the Veteran has continued to seek treatment for a right shoulder disability and in a January 2014 VA treatment record, was noted to report that the shoulder had gotten worse.  Further, in a February 2014 VA treatment record it was noted that he was receiving a consult for an acromiclavicular (AC) joint resection.  The Veteran's last VA examination of the right shoulder was in November 2011.  Because of the Veteran's report that the right shoulder disability has worsened, the Board finds that the Veteran should be provided a VA examination to determine the current level of impairment resulting from the right shoulder disability.  

With regard to the claim of entitlement to an increased rating for a right ankle disability, the Board notes that a review of the record shows that the Veteran has continued to seek treatment for a right ankle disability and in a February 2014 VA treatment record, was noted to report that the ankle had gotten worse.  The Veteran's last VA examination of the right ankle was in November 2011.  Because of the Veteran's report that the right ankle disability has worsened, the Board finds that the Veteran should be provided a VA examination to determine the current level of impairment resulting from the right ankle disability

Additionally, current treatment records should be identified and obtained before a decision is made.

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of pulmonary thromboembolism disease.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that pulmonary thromboembolism disease is aggravated (permanently worsened beyond the natural progress of the disability) by any service-connected disability, to specifically include his service-connected orthopedic disabilities and the immobility caused by those disabilities.  

4.  Also, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from service-connected low back, right shoulder, right ankle, and right lower extremity radiculopathy disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion as to the level of occupational impairment caused by each disability.  The examiner should provide range of motion studies for the low back, right shoulder, and right ankle disabilities and should state whether there is any additional loss of function due to painful motion, weakened motion, incoordination, fatigability, or excess motion.

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

